J   -S07007-20

NON-PRECEDENTIAL DECISION               - SEE SUPERIOR COURT I.O.P.               65.37
COMMONWEALTH OF PENNSYLVANIA,               :        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                       Appellee

              v.

MICHAEL MOORE,

                       Appellant                     No. 3076 EDA 2018

            Appeal from the Judgment of Sentence Entered June 29, 2017
                in the Court of Common Pleas of Philadelphia County
                Criminal Division at No(s): CP-51-CR-0008499-2011

BEFORE:            NICHOLS, J., KING, J. and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:                        Filed: May 8, 2020

        I reluctantly join the memorandum fashioned by the learned Majority.

I join because the Majority has expertly crafted              a   memorandum that

comports with Pennsylvania law as it exists.

        I do so reluctantly because, as set forth eloquently in the dissenting

opinions of Chief Justice Nix and Justice (later Chief Justice) Zappala in

Commonwealth v. Williams, 475 A.2d 1283                (Pa. 1984), Pennsylvania law

took    a   wrong turn when it departed from the per se rule requiring the

presence of an interested adult during          a   police interview of   a   juvenile   in

order for the juvenile's confession to be admissible.

        Judge Nichols joins this concurring memorandum.




*Retired Senior Judge assigned to the Superior Court.